TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00198-CR







Michael Chapa, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0945977, HONORABLE JON N. WISSER, JUDGE PRESIDING







PER CURIAM


	This is an appeal from an order revoking community supervision.  Appellant was
placed on community supervision following his conviction for robbery.  Tex. Penal Code Ann.
§ 29.02 (West 1994).  The punishment is imprisonment for ten years.

	One of the grounds alleged for revoking appellant's supervision was the
commission of a subsequent robbery.  The complainant in the new offense, Mohammed Khan,
testified at the revocation hearing.  In his first point of error, appellant contends the court erred
by permitting Khan to give speculative testimony.  Khan testified that appellant hit him over the
head with an object covered in a white cloth.  The prosecutor asked Khan, "What did it feel like
they were hitting you with?"  Khan answered over objection, "Probably a metal bar or strong,
hard stick, wood."

	The challenged testimony was properly admitted as the opinion of a lay witness. 
Tex. R. Crim. Evid. 701.  Moreover, any error in admitting this testimony was harmless in light
of the several other violations of the conditions of supervision alleged and found by the court. 
Point of error one is overruled.

	In point of error two, appellant complains that his probation officer incorrectly
testified that he was on probation for aggravated robbery.  Appellant asserts that this is the reason
the court revoked his probation, but he cites no evidence to support this claim.  It is obvious from
the court's statements that it was aware of the offense for which appellant was convicted.  Point
of error two is overruled.

	The revocation order erroneously states that appellant was convicted of aggravated
robbery.  The order is reformed to reflect a conviction for robbery.  As reformed, the order
revoking community supervision is affirmed.


Before Justices Powers, Jones and B. A. Smith

Reformed and, as Reformed, Affirmed

Filed:   August 28, 1996

Do Not Publish